Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing NXT ENERGY SOLUTIONS INC (Formerly Energy Exploration Technologies Inc) As at and for three and nine months ended September 30, 2008 M ANAGEMENT'S D ISCUSSION AND A NALYSIS As used in this MD&A, the terms "we", "us", "our", "NXT" and "company" mean NXT Energy Solutions Inc. Our reporting currency is the Canadian dollar. All references to "dollars" in this MD&A refer to Canadian or Cdn. dollars unless specific reference is made to United States or U.S. dollars. Forward-Looking Statements Certain statements in this document may constitute "forward-looking statements". These forward-looking statements can generally be identified as such because of the context of the statements including words such as "believes", "anticipates", "expects", "plans", "estimates" or words of a similar nature. These forward - looking statements are based on current expectations and are subject to known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of the company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Except as required by law, the company assumes no obligation to update forward-looking statements should circumstances or the company's estimates or opinions change. Description of Business NXT is a Calgary based technology-driven exploration company in the business of providing wide-area airborne exploration services to the oil and gas industry. The company utilizes its proprietary Stress Field Detection ("SFD") Survey System to offer its clients a unique, low cost service to rapidly identify sub-surface structures with reservoir potential in sedimentary basins. The value of the service is providing clients with an efficient, cost effective method of surveying large areas and delivering an inventory of SFD prospects with high potential. The SFD-based exploration process substantially reduces the need for two dimensional reconnaissance seismic thus saving clients valuable time and money. SFD surveys are environmentally non-invasive, do not require permitting and can be utilized year round in onshore and offshore operations regardless of surface conditions. NXT offers its services world-wide with the objective of providing its clients an efficient, accurate and reliable method to explore for hydrocarbons. On September 22, 2008 the company changed its name from Energy Exploration Technologies Inc to NXT Energy Solutions Inc. This change was approved by shareholders during the November 29, 2007 Annual General Meeting. The name change was implemented to better reflect our principal activities and now aligns with our trademark NXT. The trading symbol for the TSX-V (SFD.V) remains unchanged as does our trading symbol (EFW) for the Frankfurt exchange. In accordance to regulations, our NASDAQ OTCBB symbol was changed to NSFDF.OB (from the old symbol ENXTF.OB). Overall Performance NXT has been adversely affected by the unprecedented downturn in the financial markets. As a result of these market conditions the surveys planned by two junior oil and gas clients in the fourth quarter of 2008 have either been delayed or cancelled as our clients attempt to secure financing or re-evaluate their capital programs. We currently have no contracts outstanding and have no certainty that we will secure any survey contracts throughout the balance of 2008 despite expressed intensions by these junior domestic clients to conduct SFD surveys by year end. 1 As a result of this uncertainty within our domestic market we have commenced international sales initiatives to secure contracts for 2009 and beyond. These initiatives include attendance at three industry conferences since September 2008 and engaging international sales representatives. As a result of these initiatives the company is in active discussions with potential clients to conduct surveys in several international locations. We are encouraged by our early success in identifying qualified prospects and will continue to ramp-up our sales and operational capacity to pursue international opportunities. Our strong financial position with excellent cash reserves provides an enviable platform to execute our business plan and to attract the management talent required to succeed. Our focus for the balance of 2008 is to: Pursue domestic clients for a potential survey contract to complete throughout the balance of 2008. Ramp-up management capacity with an ongoing recruiting effort to hire a Chief Operating Officer, Vice President Geosciences and Vice President Sales and Marketing. Improve the marketing and sales material with a specific purpose of providing strong client case studies reflecting the considerable success enjoyed by clients using our SFD survey system since 2006. Plan for active participation in both domestic and international geological and geophysical conferences focused on oil and gas exploration. Although the recent weakness in our marketplace is unfortunate we are confident in the future of the company. Client successes using our technology provide strong assurances of the long term value of our survey system to the oil and gas industry. Results of Operations The company reported a loss of $195,897 for the nine months ended September 30, 2008. In the three months ended September 30, 2008 we completed one SFD survey with a contracted value of $1,200.000 bringing our total for the first nine months of 2008 to $2,944,470 for two completed SFD surveys. Contracts include provisions for the company to be granted Gross Overriding Royalty Rights (Royalty) on any land developed by clients as a result of information derived from SFD surveys. Revenue For the three months ended Sep. 30, For the nine months ended Sep. 30, SFD survey revenue $ 1,200,000 $ 500,000 $ 2,944,470 $ 3,263,620 Oil & gas revenue Total revenue $ 1,193,250 $ 507,183 $ 2,948,909 $ 3,291,195 Survey Revenue In the nine months ended September 30, 2008 the company recognized $2,944,470 of SFD survey revenue related to two contracts for existing clients (nine months ended September 30, 2007 - $3,263,620 for three contracts). In the three months ended September 30, 2008 we recognized $1,200,000 for one SFD survey contract (Q3 2007 - $500,000 for one SFD survey). The contracts entitle the company to a Royalty for any future production resulting from the SFD survey. Oil & Natural Gas Revenue Effective April 1, 2008, the company sold its 22.5% working interest in a well at Entice, Alberta for a net proceeds of $47,400. Following the effective date the company ceased to hold working interests in any producing wells. The company's interests in oil and gas properties consist of undeveloped land and Royalty interests. Oil and gas revenue for Q3 2008 reflects an adjustment of previous accruals. The company holds Royalty interests in two producing wells in Alberta and an entitlement to Royalties on future production on much of the land where we have conducted surveys for clients. We are optimistic on generating additional Royalty income from these surveyed areas as our clients are actively pursuing exploration programs on these surveyed areas. There is no certainty Royalties will be earned from these entitlements. 2 For the three months ended Sep. 30, For the nine months ended Sep. 30, Gross overriding royalty $ 514 $ 1,087 $ 1,168 $ 3,755 Oil and natural gas revenue; net of royalty expense Revenues; net of royalty expense $ (6,750) $ 7,183 $ 4,439 $ 27,575 Income from Operations We had a loss from operations of $71,659 for the three months ended September 30, 2008 (2007 - loss of $461,435) with an operating loss of $140,707 for the nine months ended September 30, 2008 (2007 - operating income of $439,355) representing an overall increase of $389,776 and a decrease of $580,062 respectively for the same periods last year. Expenses For the three months ended Sep. 30, For the nine months ended Sep. 30, Survey cost $ 68,803 $ 27,317 $ 211,084 $ 375,061 Oil and natural gas operating expenses Administrative Depletion of oil and natural gas properties - Amortization and depreciation $ 1,264,909 $ 968,618 $ 3,089,616 $ 2,851,840 Expenses - for the three months and nine months ended September 30, 2008 and 2007 To date in 2008 we have had survey costs of $211,084 ($375,061 - 2007) which includes commissions on sales of Nil (2007 - $164,977). For the three months ended September 30, 2008 we had survey costs of $68,803 compared to $27,317 for the same period in 2007. The higher survey costs in Q3 2008 are due to a larger survey being completed in 2008. The administrative cost increase of $369,720 for the first nine months of 2008 (Q3 2008 - $242,085) in comparison to the first nine months of 2007 relates mainly to an increase in consulting fees. The increased consultant expenses include fees for electronic design and development, investor relations, an executive compensation study, geoscience advisory services and sales and marketing strategy development. The company sold its working interest in a well at Entice, Alberta and therefore will no longer have depletion of oil and natural gas properties. The company expanded its office space in its existing building incurring costs to update and furnish the facilities. We also invested in additional equipment required to develop sensors. This has resulted in an increase in amortization and depreciation costs. Other Expense (Income) For the three months ended Sep. 30, For the nine months ended Sep. 30, Convertible debenture interest: Change in fair market value of conversion feature $ - $ - $ - $ 5,905 Convertible debenture 10% interest - - - Convertible debenture registration penalty - Interest income Gain on sale of properties - - - Loss (gain) on foreign exchange Other - - Abandonment - - Other expense (income) $ 218,980 $ 180,641 $ 55,190 $ 297,232 Ï Refer to the annual MD&A for a full disclosure regarding the company's registration penalty obligation. 3 The net change in convertible debenture interest is due to the conversion of all convertible debt as well as the payout of accrued interest and registration penalty accruals in 2007 and 2008. Interest income was offset by interest expense resulting in $52,779 net income in Q3 2008 (cumulative $176,856) as compared to $22,199 net income in Q3 2007 (cumulative $65,029). The 2008 increase in income is due to increased short term investments generating interest income. In the third quarter of 2008 the company paid out $90,000 to settle a Statement of Claim that was outstanding since 2002. The plaintive was a past president and director of NXT. Management conducted a review in 2008 of all wells for which NXT had a historical participation and determined a net 1.1 (8 actual) wells drilled from 2000 through 2004 that still require abandonment. Management determined the asset retirement obligation based upon estimates of the costs to remediate, reclaim and abandon the wells and the estimated timing of the costs to be incurred. At September 30, 2008 the abandonment expense is estimated to be $28,338 (September 30, 2007 - Nil). These obligations are estimated to be settled in five years. In addition the company recorded an obligation of $160,148 in respect to a well drilled in 2000 and abandoned in 2008 for which no previous abandonment obligation had been anticipated. Loss (Gain) on Foreign Exchange Loss or gain on foreign exchange is caused by changes in the relative exchange values of the U.S. and Canadian dollars. For example when the Canadian dollar trades higher relative to the U.S. dollar, cash held in U.S. dollars will decline in value and this decline will be reflected as a foreign exchange loss in a period. In 2007 the company held United States dollars in cash and short term investments as well as convertible debenture obligations. In 2008 nearly all cash and investments were converted to Canadian dollars to reduce the impact caused by market volatility. The equivalent Canadian dollars for a U.S. dollar changed from $0.9928 on January 1, 2008 to $1.0599 as at September 30, 2008 resulting in a loss of $26,115 to date in 2008; whereas the change was from $1.0197 as at June 30, 2008 to $1.0599 as at September 30, 2008 ($0.9948 as at September 30, 2007) resulting in a third quarter 2008 loss of $6,727. Summary of Quarterly Results Sep 30, 2008 Jun 30, 2008 Mar 31, 2008 Dec 31, 2007 Revenue $ 1,193,250 $ 1,749,076 $ 6,583 $ 2,350,492 Net income (loss) from continuing operations Basic earnings (loss) per share Diluted earnings (loss) per share $ (0.01) $ 0.02 $ (0.02) $ 0.01 Sep 30, 2007 Jun 30, 2007 Mar 31, 2007 Dec 31, 2006 Revenue $ 507,183 $ 2,772,806 $ 11,206 $ 1,216,064 Net income (loss) from continuing operations Basic earnings (loss) per share Diluted earnings (loss) per share $ (0.02) $ 0.05 $ (0.03) $ (0.03) The company is in the early stage of commercializing its SFD technology. Its ability to generate cash flow from operations will depend on its ability to service its existing clients and develop new clients for its SFD services. Management recognizes that this early commercialization phase can last for several years. Consistent with this early stage of commercialization, the company has a significant economic dependency on a few clients. In 2006, we had two clients who accounted equally for 100% of our survey revenue. In 2007, the company's largest client accounted for 81% of its survey revenue and three clients accounted for 100% of survey revenue. At September 30, 2008 we had survey revenue of $2,944,470 from two existing clients. While the company is in this early stage of commercialization, the companys financial position is materially impacted by the loss or gain of any one client. 4 In comparing Q3 2008 to Q2 2008; the company recognized $1,200,000 in SFD survey revenue for one completed survey contract in the third quarter ($1,744,470 in Q2) resulting in net income. We settled a Statement of Claim from 2002 for $90,000 wherein the plaintiff was a past president and director. Management conducted a review in 2008 of all wells for which NXT had a historical participation and determined a net 1.1 (8 actual) wells drilled from 2000 through 2004 that still require abandonment. The asset retirement obligation is based upon estimates of the costs to remediate, reclaim and abandon the wells and the estimated timing of the costs to be incurred.
